TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-03-00058-CV



                                        Nicole Taylor, Appellant

                                                     v.

                                       Donald Zielinski, Appellee


          FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
               NO. 179-746-B, HONORABLE RICK MORRIS, JUDGE PRESIDING




                               MEMORANDUM OPINION


                Nicole Taylor moves to dismiss her appeal because the parties have settled their dispute

through mediation. According to the agreement attached to her motion, Taylor will authorize in writing

appellee Donald Zielinski the right to claim Daniel Zielinski on his federal income tax return during taxable

years 2003, 2004, 2005, and 2006, and appellee accepts this right as full payment of attorney=s fees

awarded him by the district court; appellee also agrees not to execute on the fees awarded in the district

court judgment. We grant Taylor=s motion and dismiss this appeal.




                                                  W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Appellant=s Motion

Filed: May 30, 2003